             Case 7:20-cv-08207-NSR Document 21 Filed 03/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
———————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 14-14B, AFL-CIO BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN
CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN                            DEFAULT JUDGMENT
F. O’HARE, WILLIAM TYSON and MICHAEL SALGO,
and INTERNATIONAL UNION OF OPERATING ENGINEERS                              20-CIV-8207 (NSR)
LOCAL 14-14B, AFL-CIO, BY ITS BUSINESS MANAGER
EDWIN L. CHRISTIAN,

                                      Plaintiffs,

               -against-

BAROCO CONTRACTING CORPORATION,

               Defendant.
———————————————————————————X

       The Court grants Plaintiffs’ motion for default judgment and the Clerk of the Court is directed to

enter judgment against Defendant BAROCO CONTRACTING CORPORATION in the amount of

$35,834.41 which has been calculated as follows: (1) $21,935.60 in ERISA contributions; (2) $4,266.14 in

interest owed through August 14, 2020; (3) $317.31 in additional interest calculated at the annual rate of

6.0% from August 15, 2020 through November 10, 2020 (the date of Plaintiffs’ motion); (4) $4,583.45 in

statutory damages in the amounts of interest calculated pursuant to (2) and (3) herein; (5) $2,730.00 in

attorneys’ fees; (6) $460.00 in costs and disbursements; (7) $1,517.96 in non-ERISA contributions; and (8)

$23.95 in interest thereon calculated at the annual rate of 9.0% from September 8, 2020 (the date of the




             3/4/2021
             Case 7:20-cv-08207-NSR Document 21 Filed 03/04/21 Page 2 of 2


audit report) through November 10, 2020 (the date of Plaintiffs’ motion) in accordance with Section 5004

of the New York CPLR.

Dated: White Plains, New York
        March 4
       _____________,  2021
                                                   SO ORDERED:




                                                   _____________________________
                                                   The Honorable Nelson S. Roman
                                                   United States District Judge
